Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 5/25/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 5/25/2022.  In particular, claim 1 has been amended to have the zeolite supporting metal be free from agglomerates having a particle size of 10 μm or greater.  Thus, the following action is properly made final.

Claim Rejections - 35 USC § 112
Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant regards as the invention.
In claim 3, reference to “the zeolite” in line 3 is indefinite because it is unclear whether it is only to the zeolite or to the zeolite in combination with a supporting metal.  Note that only explicit antecedent basis is given for “the zeolite supporting a metal”.



Claim Rejections - 35 USC § 103
Claim 1, 3, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Uemura (JP 06-287504, machine translation).
With respect to claims 1 and 8, Uemura discloses a composition comprising a polytetrafluoroethylene and a zeolite having supported thereon metal selected from silver, copper, and zinc (abstract).  Example 1 of Uemura includes a zeolite having average particle diameter of 6 microns (paragraph 0020).
Uemura does not disclose a size distribution but exemplifies a coating having thickness of 15 microns (paragraph 0021).  It is the examiner’s position that a coating film would disadvantageously have a maximum particle size greater than the coating film’s thickness because those particles would protrude from the surface.
In light of the above and further given that Uemura discloses average particle diameter approximately within the claimed maximum particle range, it would have been obvious to one of ordinary skill in the art it would have been obvious to one of ordinary skill in the art to utilize a maximum particle diameter less than the thickness 15 microns to prevent protrusion from the coating film’s surface.
With respect to claim 3, Uemura discloses that the preferred relative amount of zeolite having supported metal thereon to fluororesin is 3:97 to 5:95 (paragraph 0019).
With respect to claim 4, Uemura discloses adding an organic solvent (paragraph 0010).

Claims 1, 3, 4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Thottupurathu (US 2010/0038316).
With respect to claims 1, 4, 7, and 8, Thottupurathu discloses a composite comprising polytetrafluoroethylene (PTFE) and zeolite (abstract).  Example 1 includes a mixture of DuPont 601 PTFE resin, a paraffinic solvent, and a zeolite (paragraph 0021).
The examples of Thottupurathu do not disclose whether the zeolite is supporting a metal, however, Thottupurathu discloses using the zeolite to support a catalyst such as silver ions (paragraph 0017) and hosting electronically active guest materials on the zeolite such as metals (paragraph 0019).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize a zeolite supporting a metal which serves as a taught or as an electronically active guest material.
Thottupurathu does not disclose the size distribution of the zeolite powder because it only discloses an average particle diameter of 1-5 microns (paragraph 0016).  
However, Thottupurathu also discloses that the composite of PTFE and zeolite is used in a membrane which is prepared by forming a tape of 4-20 mils thickness (about 100-500 μm) which is stretched to form the member (paragraph 0014).  In an example, the tape is stretched 2 times in the machine direction and 8 times in the transverse direction (paragraph 0021), which provides for a membrane thickness of 6.25-31.25 μm based on initial tape thickness of 100-500 μm.  It is the examiner’s position that a membrane would disadvantageously have maximum particle greater than the membrane thickness because those particles would protrude from the surface.
Given that the membrane thickness is calculated to be as low as 6.25 μm and further given that Thottupurathu discloses an average particle diameter that is approximately within the claimed maximum particle diameter range, it would have been obvious to one of ordinary skill in the art to utilize a particle having a diameter less than the thickness, i.e., less than 6.25 μm, to prevent protrusion from the membrane’s surface.
With respect to claim 3, an exemplified ratio of zeolite to PTFE is 5:95 (paragraph 0021).
With respect to claim 6, the exemplified solvent is Isopar K which inherently aids in extrusion for polytetrafluoroethylene because it is the same as disclosed by applicant.  See page 17, paragraph 0071 of the instant specification.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Thottupurathu (US 2010/0038316) in view of evidence provided by Scanlon (US 8,585,753).
The discussion with respect to Thottupurathu in paragraph 7 above is incorporated here by reference.
Example 1 of Thottupurathu includes DuPont 601 PTFE which inherently has an average particle diameter of about 570 microns as evidenced by Scanlon (col. 3, lines 28-29).
Therefore, Thottupurathu discloses an average particle size like claimed.

Response to Arguments
Applicant's arguments filed 5/25/2022 have been fully considered but they are not persuasive.  

Applicant argues that Uemura does not disclose that the zeolite supporting a metal is free from agglomerates having a particle size of 10 μm or greater.
Uemura does not disclose a size distribution but exemplifies a coating having thickness of 15 microns (paragraph 0021).  It is the examiner’s position that a coating film would disadvantageously have particle having size greater than the coating film’s thickness because those particles would protrude from the surface.  Therefore, it would have been obvious to one of ordinary skill in the art it would have been obvious to one of ordinary skill in the art to utilize a maximum particle diameter less than the thickness 15 microns to prevent protrusion from the coating film’s surface.

Applicant argues that Thottupurathu does not disclose that the zeolite supporting a metal is free from agglomerates having a particle size of 10 μm or greater.
Thottupurathu does not disclose the size distribution of the zeolite powder because it only discloses an average particle diameter of 1-5 microns (paragraph 0016).  Thottupurathu also discloses that the composite of PTFE and zeolite is used in a membrane which is prepared by forming a tape of 4-20 mils thickness (about 100-500 μm) which is stretched to form the member (paragraph 0014).  In an example, the tape is stretched 2 times in the machine direction and 8 times in the transverse direction (paragraph 0021), which provides for a membrane thickness of 6.25-31.25 μm based on initial tape thickness of 100-500 μm.  
Because the membrane thickness is calculated to be as low as 6.25 μm, it would have been obvious to one of ordinary skill in the art to utilize a particle having a diameter less than the thickness, i.e., less than 6.25 μm, to prevent protrusion from the membrane’s surface.

Applicant argues that the specification establishes unexpected results for zeolites having maximum diameter of less than 10 μm.
Inventive Examples 4 and 5 have been compared to comparative Example 6 from the specification as originally filed, however, they do not establish criticality for a maximum particle diameter of 10 μm for two reasons.  First, the data is not reasonably commensurate in scope with the scope of the claims.  Case law holds that evidence is insufficient to rebut a prima facie case if not commensurate in scope with the claimed invention.  In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983).  Specifically, the maximum particle diameter of the inventive examples is 4 μm.  Second, the data is not a proper comparison to the closest prior art.  Case law holds that comparative showings must compare the claimed subject matter with the closest prior art to be effective.  See In re Burckel, 592 F.2d 1175, 1179, 201 USPQ 67, 71 (CCPA 1979).  Specifically, the comparative Example 6 has maximum particle size of 40 μm which is not disclosed or suggested by either Uemura or Thottupurathu.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                    



vn